FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Arguments
Remarks & Arguments filed on 06/03/2022 is acknowledged.
Election/Restrictions
Newly submitted claims 27-30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claims 27 requires a method that adapts to the fuel properties of the second fuel for modifying the flame behaviour and/or the fuel distribution when there is only second fuel supplied.  This limitation is not required for claim 16.
 Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 27-30 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 16-20, 23, 24, 32 and 34 are examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83 because Fig. 2 shows the bleed port 30 upstream of the exit of the compressor 11 rather than the downstream of it.
Claim Objections
Claims 16, 18, 21, 23, 27 and 34 are objected to because of the following informalities: claims recite a limitation “each combustor” which appears to be an error for --the each combustor--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (CH 701 628 A2; IDS ref also US patent 8,326,513) in view of Montague (US 2016/0177879).
In re Claim 16:  Singh teaches a gas turbine arrangement for at least dual fuel operation, comprising: 
a compressor (annotated);

    PNG
    media_image1.png
    378
    787
    media_image1.png
    Greyscale

a plurality of combustors (14, 22, 48), each combustor of the plurality of combustors having a combustor space;
a first manifold (air plenum) connected to the each combustor;
a second manifold (fuel plenum including the fuel source reads on this limitation) connected to the each combustor; and
a control system (42)
wherein the first manifold is configured to deliver either a first fuel or a compressor bleed fluid (purge air via 34 or 68), the first manifold being connectable to the bleed port (source of compressed purge air) of the compressor via a bleed valve (70) for delivering compressor bleed fluid to the each combustor, wherein the first manifold is connected to at least one first passage of the at least one combustor for ejecting the first fuel (see specifically Fig. 3, [0018]) or the compressor bleed fluid (purge air) into each combustor space;
wherein the second manifold is configured to deliver a second fuel (72 can be fuel), wherein the second manifold is connected to at least one second passage (62) of the each combustor (22, 48) for ejecting the second fuel (see Fig. 3) into each combustor space;
wherein the control system (42), when the each combustor (22, 48) is operated solely with the second fuel (see [0013] and [0018]), is configured
to provide the second fuel to the second manifold and to continuously open the bleed valve (70) to provide compressor bleed fluid into the first manifold (see Figs. 3 and 4), 
to monitor a flame behaviour and/or a fuel distribution in each combustor space (see [0016], [0019], [0020]), and
to modify the flame behaviour and/or fuel distribution by controlling of the bleed valve (70) (see [0016], [0019], [0020]) over time by throttling (see [0019]: the valve 70 varies the mass flow) a mass flow of the compressor bleed fluid provided to the at least one first passage or alternatively by increasing a mass flow of the compressor bleed fluid provided to the at least one first passage (since the control measures and reacts to the combustion, also changes of fuel properties, which obviously influence the combustion, are considered for the control circuit and thus for control of valve 70).
However Singh does not specifically teach a bleed port formed in one of the compressor or a transition duct to supply purge air to the fuel injector.
Montague teaches a bleed port (114) formed in one of the compressor or a transition duct (in the compressor 112) to supply purge air to the fuel injector (110, [0027]).
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include a bleed port in Singh’s apparatus.  It is noted that it has been held that choosing from a finite number of identified, predictable solutions, in this case choosing a source of high pressure air, from a finite number of available sources, compressor bleed from either the compressor or the transition duct or compressed air tank, with a reasonable expectation of success, in this case to supply high pressure air as taught by Montague, was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1397, MPEP 2143 E.
Claims 16-18, 23, 24, 31, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Nenmeni et al (8,340,886) in view of Montague (US 2016/0177879).
In re Claim 16:  Nenmeni teaches a gas turbine arrangement (Fig. 2) for at least dual fuel operation, comprising: 
a compressor (68); 
a plurality of combustors (60 and 62, “with each combustor 58” or “combustors”, col. 5 ll. 18-34), each combustor of the plurality of combustors having a combustor space; 
a first manifold (air plenum, col. 4 ll. 23, air purge is used synonymously with gas purge) connected to the each combustor (see Fig. 2); 
a second manifold (18/20) connected to the each combustor; and
a control system (14); 
wherein the first manifold (88) is configured to deliver either a first fuel or a compressor bleed fluid (purge air, col. 4 ll. 23), the first manifold being connectable to the bleed port via a bleed valve (92) for delivering the compressor bleed fluid (inherent for the purge air to be delivered to the combustor) to each combustor, wherein the first manifold is connected to at least one first passage (80) of each combustor for ejecting the first fuel or the compressor bleed fluid into each combustor space (both air and fuel); 
wherein the second manifold (74) is configured to deliver a second fuel, (20) wherein the second manifold (74) is connected to at least one second passage (86) of each combustor for ejecting the second fuel into each combustor space; 
wherein the control system, when the combustor is operated solely with the second fuel, is configured
to provide the second fuel to the second manifold and to continuously open the bleed valve to provide compressor bleed fluid into the first manifold (during purge),
to monitor a flame behaviour and/or a fuel distribution in each combustor space (monitors first fuel flow rate, temperature of the combustion system 12, col. 9 ll. 56-59), and 
to modify the flame behaviour and/or fuel distribution by controlling of the bleed valve over time by throttling a mass flow of the compressor bleed fluid provided to the at least one first passage or alternatively by increasing a mass flow of the compressor bleed fluid provided to the at least one first passage (reducing or increasing  the purge air increases or reduces the first fuel and therefore modifies the flame behavior). 
However Nenmeni does not specifically teach a bleed port formed in one of the compressor or a transition duct to supply purge air to the fuel injector.
Montague teaches a bleed port (114) formed in one of the compressor or a transition duct (in the compressor 112) to supply purge air to the fuel injector (110, [0027]).
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include a bleed port in Nenmeni’s apparatus.  It is noted that it has been held that choosing from a finite number of identified, predictable solutions, in this case choosing a source of high pressure air, from a finite number of available sources, compressor bleed from either the compressor or the transition duct or compressed air tank, with a reasonable expectation of success, in this case to supply high pressure air as taught by Montague, was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1397, MPEP 2143 E
In re Claim 17:  Nenmeni i.v. Montague teaches the invention as claimed and as discussed for Claim 16, above.  However, Nenmeni i.v. Montague does not teach wherein the control system is configured, when each combustor is operated solely with the second fuel, to control additionally a manifold individual further bleed valve and/or further fuel supply valves over time by throttling or alternatively increasing a mass flow of the compressor bleed fluid provided to the at least one first passage.  It has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced" In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04 VI B. In the instant case, the duplication of parts consists of the duplicating the bleed valve to supply purge air to the same passage.
 	In re Claim 18:  Nenmeni i.v. Montague teaches the invention as claimed and as discussed for Claims 16 and 17, above.  Nenmeni further teaches monitoring fuel flow rate (first fuel flow rate, col. 9 ll. 56-59) and therefore obviously teaches monitoring fuel; air ratio.
In re Claim 23:  Nenmeni i.v. Montague teaches the invention as claimed and as discussed for Claim 16, above.   Nenmeni further teaches wherein the first manifold is configured to provide the first fuel (18) as main fuel of each combustor to a first set of main fuel nozzles (52), and wherein the second manifold is configured to provide at least the second fuel (20) as an alternative main fuel of the combustor to a second set of main fuel nozzles (54, see Fig. 2; “the first fuel line 80 provides first fuel 18 (e.g., first gas fuel) to primary fuel nozzles 52, while the main fuel lines 74 and 86 provide the first fuel 18, the second fuel 20, or a combination of both the first and second fuels 18 and 20 to the secondary fuel nozzles 54”; col. 5 ll. 50-55). 
In re Claim 24:  Nenmeni i.v. Montague teaches the invention as claimed and as discussed for Claims 16 and 23, above.   Nenmeni further teaches wherein the first set of main fuel nozzles have different aperture size and/or are positioned at different locations compared to the second set of main fuel nozzles (since they are different sets of nozzles, they are located different locations either axially or radially). 
In re Claim 32:  Nenmeni i.v. Montague teaches the invention as claimed and as discussed for Claim 16, above.   Nenmeni further teaches wherein the first fuel and/or the second fuel is gaseous (the second fuel 20 is a gaseous fuel, col. 3 ll. 53). 
In re Claim 34:  Nenmeni i.v. Montague teaches the invention as claimed and as discussed for Claims 16 and 23, above.   Nenmeni further teaches wherein the second manifold is configured to provide also the first fuel as a main fuel of each combustor when the combustor is operated solely with the first fuel (via 82 into 74, see Fig. 2).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nenmeni i.v. Montague in view of Davies et al (9,909,509).  
In re Claims 19 and 20:  Nenmeni i.v. Montague teaches the invention as claimed and as discussed for Claim 16, above.  Nenmeni teaches controlling the bleed valve to monitor the temperature in the combustor.  However, Nenmeni i.v. Montague does not teach evaluating fuel properties.  Davies teaches monitoring heating value (LCV, col. 16 ll. 15).
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to monitor the heating value in order to improve stability of operation of the gas turbine as taught by Davies, col. 9 ll. 37-40.
Response to Arguments
Applicant's arguments with respect to claim 16 have been considered and the newly amended limitations and arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/
Primary Examiner, Art Unit 3741